Title: To George Washington from William Heath, 6 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, May 6. 1781.
                        
                        I am honored with yours of the 5th and 6th to which I shall duly attend.
                        I hoped I should not have been compelled again to represent our situation on account of provisions; but
                            supplies of meat have not arrived. All the Irish beef in the store has been gone for some days—We are at last forced in
                            upon the reserves—that in fort Clinton has been taken all out this day—The pork which was ordered to be reserved, is all
                            issued, except about sixteen barrels. The boats are now up from below for provisions, with representations that they are
                            out. Every pound in the reserves will be gone in a few days, if relief does not arrive—and hunger must inevitably disperse
                            the troops. If the authority of our country will not order on supplies, I will struggle to the last moment to maintain the
                            post; but regard to my own character compels me to be explicit, that if any ill consequences happen to this post or its
                            dependencies through want of provisions, I shall not hold myself accountable for them. I have the honor to be with the
                            highest regard your Excellencys Most obedient servant
                        
                        
                            W. Heath
                        
                    